MEMORANDUM **
Sham Shadq Begum, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings based on a claim of ineffective assistance of counsel. We review the denial of motions to reopen for abuse of discretion, and we review questions of law, including ineffective assistance of counsel claims, de novo. See Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in denying Begum’s motion to reopen because she filed it more than ninety days after the BIA’s final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and failed to satisfy the requirements of Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), see Rojas-Garcia v. Ashcroft, 339 F.3d 814, 824 (9th Cir.2003) (setting forth requirements for complying with Matter of Lozada). Begum argues that she did not have to comply with Lozada because the ineffective assistance of her former counsel is clear and manifest. See Castillo-Perez v. INS, 212 F.3d 518, 525-26 (9th Cir.2000) (holding that the failure to comply with the Lozada requirements is not fatal where the alleged ineffective assistance is plain on the face of the administrative record). A review of the record, however, does not support Begum’s characterization. Cf. id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.